DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	The Amendment filed 4/26/21 has been entered. Claims 1-19 remain pending in the application. 

Response to Arguments
3.	Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. Applicant argues on page 8 that Dotan fails to teach “obtain a service request number consisting only of a network recognizable telephone number”. However, as previously discussed in the Office Action, Dotan teaches that the telephone network allocates a temporary number to the user, at an allocation step 90. The temporary number is recorded with appropriate service instructions in HLR 32 and SCP 34 (FIG. 1). The temporary number will remain in effect for an authorized period. Allocation may be made by the telephone network operator directly, or by on-line service providers who are authorized to issue numbers. The claim only requires by the processor such as the SCP to obtain the service request number which is clearly disclosed in the temporary number allocation step 90 of Fig. 5 since the temporary number is stored in the SCP.
                 Applicant further argues that the system include an interface to a communication network. However, Dotan discloses wherein SCP 34 is coupled to SSP 30 via network interfaces 52. Upon receiving a route request message from the SSP regarding a call to or from a VML-subscribed telephone, network interfaces 52 pass the message to a service logic execution engine (SLEE) 38. The route request message contains the service key, described earlier, which the SLEE associates with logic blocks 40, see [0039]. Therefore, the claims are not allowable over the prior art of record.
Please see the rejection below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 5, 7-8, 10, 12-14, 16, 18-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dotan et al. (US 20060177029 A1) in view of Tiliks et al. (US 20030099342 A1).
Regarding claim 1, Dotan teaches a system that provides a requested service to a subscriber of a second line service ("SLS") (telephone network 20, which is configured to provide VML service, see [0035]), the system comprising:
 a memory element (e.g. service logic block 40 of Fig. 2)); 
an interface to a communications network (e.g. network interfaces 52 of Fig. 2); 
a processing unit, wherein the processing unit is communicatively coupled to the memory element and the interface (Typically, SCP 34 comprises a general-purpose computer processor with suitable network interface hardware and with software programmed to perform the functions, see [0038]); the processor, in response to commands obtained from the memory element (The application logic of logic blocks 40 may initiate communications with external systems, either through network interfaces 52 or through operator interfaces, see [0040]), is operative to: 
obtain a service request number consisting only of a network recognizable telephone number (The telephone network allocates a temporary number to the user, at an allocation step 90. The temporary number is recorded with appropriate service instructions in HLR 32 and SCP 34 (FIG. 1). The temporary number will remain in effect for an authorized period. Allocation may be made by the 
provide the service request number to the subscriber (The temporary number is distributed to potential callers at an advertisement step 92. For example, when the temporary number is used in an on-line service, the number may be advertised on a website associated with the service, see [0069]);
receive a communication that is invoked by the subscriber using a mobile telephone associated with the primary telephone number (The VML-subscribed telephone initiates a call request 60, which is received by SSP 30 from the subscriber network. Call request 60 comprises the physical line number and the called number, see [0050]); 
identify the communication as being associated with the service request number (As described above, the caller may specify the desired outbound VML number by providing a control code that can be discerned by SCP, see [0053] and using the control code provided, SCP 34 determines the VML number to be used for placing the call, see [0055]); and
 initiate the provision of the service associated with the service request number, such service being rendered to the mobile telephone (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see [0057]).  
However, Dotan does not clearly teach associate the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber.
In an analogous art, Tiliks teaches associate the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber (When all three digits are present, at step s10 an index for a telephone number and billing information lookup is created. That is, the called party ID parameter is set to the toll free telephone number assigned by the subscriber to the received dialed XXX code, state and 
Therefore, as Dotan teaches a multiline telephone service by issuing a telephone number to a subscriber and Tiliks teaches associating a telephone number with a service and a subscriber account information such as billing information, location information etc.,  it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to use the telephone number mapping with service and subscriber information of Tiliks with the multiline telephone service of Dotan to provide a method and a system to better translate and route a multiline service offered to a customer.

Regarding claim 2, Dotan as modified by Tiliks teaches the system of claim 1, wherein the received communication is a call setup request (The VML-subscribed telephone initiates a call request 60, which is received by SSP 30 from the subscriber network, see Dotan [0050]) and the processor is operative to identify the communication as being associated with the service request number by detecting the service request number as the called number (subsequent to initiating billing, SCP 34 sends the VML calling number within a service response 68 to the SSP. The service response also gives the called number without the special prefix, see Dotan [0056]).  
Regarding claim 3, Dotan as modified by Tiliks teaches the system of claim 2, wherein the processor initiates the provision of the service by communicatively coupling the mobile telephone to a system to provide the service (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]) and attributing 
Regarding claim 5, Dotan as modified by Tiliks teaches the system of claim 3, wherein the action of communicatively coupling the mobile telephone to a system to provide the service comprises connecting the mobile telephone to a third party telephone number (The temporary line may be offered, for example, through third-party providers of telephone-based services, such as on-line dating or want ads, in which users may be reluctant to distribute their permanent telephone numbers, see Dotan [0067] and after receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]) and using the SLS of the subscriber as the calling line identifier (At this point, call request 72 contains the correctly designated calling number (that is, the designated VML number which the called network can utilize for caller ID services, see Dotan [0057]).  
Regarding claim 7, Dotan as modified by Tiliks teaches the system of claim 1, wherein the received communication is a text message and the processor is operative to identify the communication as being associated with the service request number by detecting the service request number as the texted number (Additional methods of communicating the control code may utilize an IVR interface, controlled, for example, by intelligent peripheral 56, or a textual interface such as an application based on the Wireless Application Protocol), which may be controlled by a system connected to soft switch/proxy 54, see Dotan [0043]).  
Regarding claim 8, Dotan as modified by Tiliks teaches the system of claim 7, wherein the processor initiates the provision of the service by communicatively coupling the mobile telephone to a system to provide the service (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]).  


Regarding claim 12, Dolan teaches method for providing a service to a subscriber of a second line service ("SLS") (a method for providing a virtual multi-line (VML) telephone service, see [0011]), the method comprising the actions of: 
obtaining a service request number consisting of a network recognizable telephone number (the telephone network allocates a temporary number to the user, at an allocation step 90. The temporary number is recorded with appropriate service instructions in HLR 32 and SCP 34 (FIG. 1). The temporary number will remain in effect for an authorized period. Allocation may be made by the telephone network operator directly, or by on-line service providers who are authorized to issue numbers, see [0068]); 
associating the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber;
 providing the service request number to the subscriber (The temporary number is distributed to potential callers at an advertisement step 92. For example, when the temporary number is used in an on-line service, the number may be advertised on a website associated with the service, see [0069]);

identifying the communication as being associated with the service request number (As described above, the caller may specify the desired outbound VML number by providing a control code that can be discerned by SCP, see [0053] and using the control code provided, SCP 34 determines the VML number to be used for placing the call, see [0055]); and 
initiating the provision of the service associated with the service request number, such service being rendered to mobile telephone and being attributed to the SLS telephone number associated with the service request number (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see [0057]).  
However, Dotan does not clearly teach associate the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber.
In an analogous art, Tiliks teaches associate the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber (When all three digits are present, at step s10 an index for a telephone number and billing information lookup is created. That is, the called party ID parameter is set to the toll free telephone number assigned by the subscriber to the received dialed XXX code, state and LATA. That is, the AMA slpID parameter is set to the AMA slpID number associated with the dialed XXX code, and the state and LATA associated with the calling party. That is, the alternate billing number parameter is set to the alternate billing number associated with the dialed XXX code, and the state and the LATA of the calling party, see [0085-0086] and Fig. 5 wherein the #XXX is the request number, 
Therefore, as Dotan teaches a multiline telephone service by issuing a telephone number to a subscriber and Tiliks teaches associating a telephone number with a service and a subscriber account information such as billing information, location information etc.,  it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to use the telephone number mapping with service and subscriber information of Tiliks with the multiline telephone service of Dotan to provide a method and a system to better translate and route a multiline service offered to a customer.

Regarding claim 13, Dotan as modified by Tiliks teaches the method of claim 12, wherein the received communication is a call setup request (The VML-subscribed telephone initiates a call request 60, which is received by SSP 30 from the subscriber network, see Dotan [0050]) and the action of identifying the communication as being associated with the service request number further comprises detecting the service request number as the called number (subsequent to initiating billing, SCP 34 sends the VML calling number within a service response 68 to the SSP. The service response also gives the called number without the special prefix, see Dotan [0056]).  
Regarding claim 14, Dotan as modified by Tiliks teaches the method of claim 13, wherein the action of initiating the provision of the service further comprises communicatively coupling the mobile telephone to a system to provide the service (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]).  
Regarding claim 16, Dotan as modified by Tiliks teaches the method of claim 14, wherein the action of communicatively coupling the mobile telephone to a system to provide the service further comprises 37Attorney Docket No. 07001.1752 connecting the mobile telephone to a third party telephone number (The temporary line may be offered, for example, through third-party providers of telephone-based services, such as on-line 
Regarding claim 18, Dotan as modified by Tiliks teaches the method of claim 12, wherein the received communication is a text message and the method further comprises the action of identifying the communication as being associated with the service request number by detecting the service request number as the texted number (Additional methods of communicating the control code may utilize an IVR interface, controlled, for example, by intelligent peripheral 56, or a textual interface such as an application based on the Wireless Application Protocol), which may be controlled by a system connected to soft switch/proxy 54, see Dotan [0043]).  
Regarding claim 19, Dotan as modified by Tiliks teaches the method of claim 18, wherein the action of initiating the provision of the service further comprises the action of communicatively coupling the mobile telephone to a system to provide the service (After receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]).  
Regarding claim 21, Dotan as modified by Tiliks teaches the method of claim 19, wherein the action of communicatively coupling the mobile telephone to a system to provide the service further comprises the action of connecting the mobile telephone to a third party telephone number (The temporary line may be offered, for example, through third-party providers of telephone-based services, such as on-line dating or want ads, in which users may be reluctant to distribute their permanent telephone numbers, see Dotan [0067] and after receiving service response 68, SSP 30 continues the process of connecting the call by sending a call request 72 to the called network, see Dotan [0057]) and .  

6.	Claims 4, 6, 9, 11, 15, 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dotan et al. (US 20060177029 A1) in view of Tiliks et al. (US 20030099342 A1) and further in view of Cerami et al. (US 20120113978 A1).
Regarding claim 4, Dotan as modified by Tiliks teaches the system of claim 3.
However, Dotan and Tiliks do not clearly teach wherein the action of communicatively coupling the mobile telephone to a system to provide the service comprises connecting the mobile telephone to a voicemail system.
In an analogous field of art, Cerami teaches wherein the action of communicatively coupling the mobile telephone to a system to provide the service comprises connecting the mobile telephone to a voicemail system (Based on the identification of the subscriber as one that has subscribed to converged voice mail services, the SIP server invokes the VM controller , see [0087] and The VM controller then sends a SIP INVITE to the identified messaging platform (block 955) (either directly or through the PSTN, depending on whether the identified messaging platform is local to the VM controller, see [0089]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.
Regarding claim 6, Dotan as modified by Tiliks teaches the system of claim 2.
 However, Dotan and Tiliks do not clearly teach wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

Regarding claim 9, Dotan as modified by Tiliks teaches the system of claim 8.
However, Dotan and Tiliks do not clearly teach wherein the action of communicatively coupling the mobile telephone to a system to provide the service comprises connecting the mobile telephone to a voicemail system.
In an analogous field of art, Cerami teaches wherein the action of communicatively coupling the mobile telephone to a system to provide the service comprises connecting the mobile telephone to a voicemail system (At block 1050, the messaging platform establishes a voice connection with the subscriber, see [0093]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.


However, Dotan and Tiliks do not clearly teach wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone upon receiving the SIP INVITE and 36Attornev Docket No. 07001.1752 providing a message to the mobile telephone regarding the status of received voicemail messages.  
In an analogous field of art, Cerami teaches wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone Upon receiving the SIP INVITE (block 960), the messaging platform establishes a voice connection with the calling party, see [0089]) and 36Attornev Docket No. 07001.1752 providing a message to the mobile telephone regarding the status of received voicemail messages (The system then sends a notification to the subscriber (block 975) to inform the subscriber of the new voice message, see [0091])
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

Regarding claim 15, Dotan as modified by Tiliks teaches the method of claim 14.
However, Dotan and Tiliks do not clearly teach wherein the action of communicatively coupling the mobile telephone to a system to provide the service further comprises connecting the mobile telephone to a voicemail system.
In an analogous field of art, Cerami teaches wherein the action of communicatively coupling the mobile telephone to a system to provide the service further comprises connecting the mobile telephone to a voicemail system (At block 1050, the messaging platform establishes a voice connection with the subscriber, see [0093]).  


Regarding claim 17, Dotan as modified by Tiliks teaches the method of claim 13.
However, Dotan and Tiliks do not clearly teach wherein the action of initiating the provision of the service further comprises communicatively coupling to the mobile telephone and providing a message to the mobile telephone regarding the status of received voicemail messages.  
In an analogous field of art, Cerami teaches wherein the action of initiating the provision of the service further comprises communicatively coupling to the mobile telephone (Upon receiving the SIP INVITE (block 960), the messaging platform establishes a voice connection with the calling party, see [0089]) and providing a message to the mobile telephone regarding the status of received voicemail messages (The system then sends a notification to the subscriber (block 975) to inform the subscriber of the new voice message, see [0091])
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

Regarding claim 20, Dotan as modified by Tiliks teaches the method of claim 19.
However, Dotan and Tiliks do not clearly teach wherein the action of communicatively coupling the mobile telephone to a system to provide the service further comprises the action of connecting the mobile telephone to a voicemail system.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

Regarding claim 22, Dotan as modified by Tiliks teaches the method of claim 18.
However, Dotan and Tiliks do not clearly teach wherein the action of initiating the provision of the service further comprises the action of communicatively coupling to the mobile telephone and providing a message to the mobile telephone regarding the status of received voicemail messages.
In an analogous field of art, Cerami teaches wherein the action of initiating the provision of the service further comprises the action of communicatively coupling to the mobile telephone (Upon receiving the SIP INVITE (block 960), the messaging platform establishes a voice connection with the calling party, see [0089]) and providing a message to the mobile telephone regarding the status of received voicemail messages (The system then sends a notification to the subscriber (block 975) to inform the subscriber of the new voice message, see [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Dotan and the alternate phone service of Tiliks with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641